DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-7, drawn to a method for transport service comprising organizing a vehicle group of a plurality of self-driving vehicles, classified in B60W60/0018.
II. Claims 8-10, drawn to a system for vehicle group navigation comprising determining adaptability of a vehicle group of the self-driving following vehicles, classified in G08G1/20.
III. Claims 11 and 12, drawn to a self-driving vehicle capable of cooperative drive in a vehicle group comprising exchange of information with other vehicles in the vehicle group, classified in G08G1/22.
IV. Claims 13 and 14, drawn to a device for grouped vehicle guidance comprising controlling the inter-vehicle distance between the following vehicles and a lead vehicle, classified in B60W60/00186.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)). In this case, the process of claim 1 and 5 (Invention I) can be practiced by a different apparatus and does not require the server and/or vehicle navigation management company of claim 8. The navigation system of claim 8 (Invention II) can be used to practice a different process not needing the inter-vehicle distance control.
Inventions I and III are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the process of claim 1 and 5 (Invention I) can be practiced by a different apparatus and does not require the measuring of inter-vehicle distance or exchanging of information with another vehicle in the vehicle group required by the vehicle of claim 11 (Invention III). The vehicle of claim 11 (Invention III) can be used to practice a different process and does not require the determining of in-group adaptability of vehicles before merging or making a notice required by the Invention I as recited in claim 4.
Inventions I and IV are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and In this case, the process of claim 1 and 5 (Invention I) does not require communication with the following vehicle required by the device and the “lead vehicle” as recited in claim 13 (Invention IV). Additionally, the grouped vehicle guidance device of claim 13 does not need the process of inherent parameter value for each individual vehicle as in claim 5 rather it is defined for vehicles as a group.
Inventions II and III are directed to related apparatuses. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In this case, the inventions as claimed are different modes of function because the system of claim 10 (Invention II) requires a first and second unit for detecting the parameter values of the self-driving following vehicles for adaptability of the vehicle group not required by the vehicle of claim 11 (Invention III). Also, the vehicle group navigation system of claim 8 (Invention I) requires a server not needed by Invention III. Additionally, Invention III comprises a unit for measuring inter-vehicle distance and exchanging information with the other vehicle in the vehicle group not required by Invention II. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions II and IV are directed to related apparatuses. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are In this case, the inventions as claimed are different modes of function because the system of claim 8 (Invention II) requires a parameter value inherent to each following vehicle, whereas the device of claim 13 (Invention IV) requires a parameter value inherent to the vehicles. Additionally, Invention IV requires travel to be controlled by an inter-vehicle distance, whereas Invention II requires a self-driving command vehicle to guide the following vehicles. The inventions differ again as Invention II comprises a first and second unit for detecting the parameter values of the self-driving following vehicles and uses the information to determine the adaptability of the vehicle group (e.g. claim 10) not required by Invention IV. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions III and IV are directed to related apparatuses. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In this case, the inventions as claimed are different modes of function because the vehicle of claim 11 (Invention III) requires a parameter value inherit to each self-driving vehicle, whereas the device of claim 13 (Invention IV) requires a parameter value inherent to the vehicles. Also, the grouped vehicle guidance device is not required by Invention III. Additionally, Invention III comprises a unit for measuring of an inter-vehicle distance not required by Invention IV and only that the inter-vehicle distance is an appropriate value. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classifications;
The species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter; and
The species or groupings of patentably indistinct species require a different field of search (e.g, searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be 

	Upon election of Invention I, a further election of species is required.
This application contains claims directed to the following patentably distinct species: 
Species I: A transport service method drawn to claims 1-4; and
Species II: A vehicle platooning method drawn to claims 5-7. 
The species are independent or distinct because Species I requires the step of determining in-group adaptability not required or disclosed for Species II and Species II requires the step of controlling an inter-vehicle distance not required or disclosed in Species I. Furthermore, Species I requires the step of obtaining information of the self-driving vehicles not required or disclosed for Species II and Species II requires the step of obtaining information about the following vehicle. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, there is no generic claim.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
The species or groupings of patentably indistinct species require a different field of search (e.g, searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN LEONG whose telephone number is (571)272-3396. The examiner can normally be reached Monday - Friday from 9:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.S.L./Examiner, Art Unit 3669  
                                                                                                                                                                                                      /NAVID Z. MEHDIZADEH/Acting Supervisory Patent Examiner of Art Unit 3669